PER CURIAM.
We grant the Petition for Writ of Mandamus, and direct the respondent, the Honorable Stanton S. Kaplan, to rule on Petitioner’s Motion for Post Conviction Relief, under Florida Rule of Criminal Procedure 3.850, and supplement thereto, dated May 21, 1992, and November 20, 1992, respectively. Such ruling shall be made within 30 days of this opinion.
If the State of Florida wishes to file any response to petitioner’s trial court motions, for which the state has already received at *371least 60 days of extensions, the state must do so forthwith, to allow respondent to comply within the time allowed.
A copy of respondent’s ruling shall be filed in this court immediately upon entry.
In anticipation that the respondent will comply without further directive, we withhold formal issuance of the writ.
POLEN, FARMER and KLEIN, JJ., concur.